Exhibit 10.2

FIRST AMENDMENT TO AMENDED
AND RESTATED LOAN AGREEMENT

          FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (as the same
may be amended or otherwise modified from time to time, the “Amendment”), dated
as of the 9th day of  August, 2005, between BANK OF AMERICA, N.A., successor by
merger to Fleet National Bank, a national banking association organized and
existing under the laws of the United States of America, having an office at
1185 Avenue of the Americas, New York, New York 10036, in its capacity as agent
and as a lender (“Lender”), and CORPORATE REALTY INCOME FUND I, L.P., a Delaware
limited partnership, having an office at 475 Fifth Avenue, New York, New York
10017 (“Borrower”).

W I T N E S S E T H:

          WHEREAS, pursuant to that certain Amended and Restated Loan Agreement
dated as of October 12, 2000 between Lender and Borrower (as the same may be
amended or otherwise modified from time to time, the “Loan Agreement”), Lender
made a loan to Borrower whose current outstanding principal balance (after
giving effect to a Three Million and 00/100 ($3,000,000.00) Dollar advance made
on the date hereof, is Six Million One Hundred Four Thousand and Two Hundred
Eighty-Nine and 23/100 ($6,104,289.23) Dollars (the “Loan”); and

          WHEREAS, Lender and Borrower desire to modify and amend the terms and
provisions of the Loan Agreement as hereinafter provided.

          NOW, THEREFORE, in consideration of the covenants set forth herein and
for other good and valuable consideration, the receipt and legal sufficiency of
which is hereby acknowledged, Lender and Borrower hereby agree as follows:

          1.     Definitions.  All capitalized terms used herein without
definition and which are defined in the Loan Agreement are used herein with the
meanings assigned to such terms in the Loan Agreement.

          2.      Amendments to Loan Agreement.  The Loan Agreement is hereby
modified as follows:

                   a.      All references in the Loan Agreement to “Fleet
National Bank” are hereby amended to be references to “Bank of America, N.A.”

                   b.      SECTION 1.01 of the Loan Agreement is hereby modified
to delete the reference to a principal sum of “TWENTY-FIVE MILLION AND NO/1OOTHS
DOLLARS ($25,000,000)” and, to substitute in lieu thereof, a reference to a
principal sum of “SIX MILLION ONE HUNDRED FOUR THOUSAND AND TWO HUNDRED
EIGHTY-NINE AND 23/100THS DOLLARS ($6,104,289.23).”

                   c.      The following language is added to the end of SECTION
6.02 of the Loan Agreement:




 

No portion of the proceeds of the Loan shall be used directly or indirectly, and
whether immediately, incidentally or ultimately (i) to purchase or carry any
margin stock, or to extend credit to others for the purpose thereof, or to repay
or refund indebtedness previously incurred for such purpose, or (ii) for any
purpose which would violate or be inconsistent with the provisions of
regulations of the Board of Governors of the Federal Reserve System, including,
without limitation, Regulations G, T, U and X thereof.

                   d.      SECTION 6.03 of the Loan Agreement is hereby amended
and restated in its entirety as follows:

 

         6.03  Maturity.  Subject to the limitations, terms and conditions
contained in the Loan Documents, the outstanding principal balance of the Loan,
together with all accrued and unpaid interest owing hereunder or under the Note,
shall be due and payable on August 15, 2007 (“Maturity Date”).

                   e.      SECTION 6.07(b) of the Loan Agreement is hereby
amended and restated in its entirety as follows:

 

         Commencing on September 1, 2005 and on the first day of each month
thereafter, Borrower will pay $12,208.59 on account of the outstanding principal
amount of the Loan, and the entire outstanding principal amount shall be due and
payable on the Maturity Date.  Any monthly or other principal payments may not
be reborrowed.

                   f.      SECTION 6.10(b) of the Loan Agreement is hereby
amended and restated in its entirety as follows:

 

         (b)    Agent, on behalf of Lenders, agrees to release its liens and
security interests from one or more of the Projects if (i) no Default shall
exist and no event or circumstance shall have occurred or arisen (or would occur
or arise as a result of such release) which would constitute a Default but for
any unsatisfied requirement for the giving of notice or passage of time or both;
(ii) Borrower pays to Agent, for the ratable benefit of Lenders, the greater of
(x) 100% of the Loan allocation for the Project to be released (as provided for
in SECTION 6.10(c)) or (y) 100% of the gross sales price or the principal amount
of any refinancing for such Project less only customary and reasonable costs
directly related to such sale or refinancing (not to exceed 6% of such gross
sales price or principal amount), but in no event shall such required release
price exceed the then outstanding obligations of Borrower to Lender; and (iii)
without limiting the foregoing, the remaining Projects will, immediately after
giving effect to the proposed

2




 

release and any repayment of the Loan as a result thereof, in the reasonable
calculation of Agent, satisfy the Loan to Value Ratio and Debt Service Coverage
Ratio covenants contained in SECTION 6.18.  With respect to Additional
Properties which are subjected to the lien of a Mortgage, Agent, without receipt
of any release price, will release an Additional Property upon any bona-fide
sale or refinancing thereof or upon any transfer thereof to an Affiliate
Property Owner.

                   g.     The phrase “Borrower shall submit to each Lender the
following information” as set forth in Section 6.14 of the Loan Agreement is
hereby amended to be “Borrower shall submit to Agent the following information.”

                   h.     The following language is added to the end of SECTION
6.14(b) of the Loan Agreement:

 

         Together with such quarterly statements, Borrower shall furnish to
Agent supporting documentation showing that the withdrawals, if any, made by
Borrower from the Cash Account for the fiscal quarter of Borrower that had just
ended were for the purposes set forth in SECTION 6.22 of the Loan Agreement.

                   i.      The amount “$1,000,000” as set forth in SECTION
6.18(a)(B) of the Loan Agreement is hereby amended to be “$500,000.”

                   j.      The following is added as SECTION 6.22 of the Loan:

                   6.22  Security.

 

         (a)     On August 9, 2005, Lender is advancing an additional $3,000,000
to Borrower so that the outstanding principal balance of the Loan is
$6,104,289.23.  Such $3,000,000 shall be held in a separate account at the New
York Branch of Agent (the “Cash Account”).  Notwithstanding anything in the Loan
Documents to the contrary, $1,000,000 of such $3,000,000 may be used by Borrower
only for paying for tenant improvements, leasing commissions and capital
improvements incurred by Borrower in connection with the Projects.  The balance
of such advance may be used by Borrower for any lawful purpose (including,
without limitation, payment of closing costs in connection with the closing
under that certain First Amendment to Amended and Restated Loan Agreement dated
August 9, 2005 by and between Lender and Borrower), subject to Section 6.02.  In
no event shall such monies be used to make distributions to Borrower’s partners.

3




 

         (b)    As collateral security for the Obligations (as such term is
defined in the Mortgages), Borrower hereby grants to Agent, for the ratable
benefit of Lenders, a security interest in and lien upon the deposit account
described on Schedule 1 to that certain Control Account Agreement dated August
9, 2005 by and among Lender (as Agent), Borrower and Lender (as Cash Account
holder).

                    k.      With respect to the definition of “Debt Service
Coverage Ratio” in SECTION 8.01 of the Loan Agreement (i) such definition is
hereby modified to delete the references to “300” and “8.5%” and to substitute,
in lieu thereof, references to “360” and “8%,” respectively.  In addition, when
calculating the Debt Service Coverage Ratio, projected expenses shall include
management fees equal to the greater of actual management fees and four (4%)
percent of collections.

                    l.     Agent’s address as set forth on the signature page of
the Loan Agreement is hereby amended and restated in its entirety as follows:

 

Bank of America, N.A.

 

1185 Avenue of the Americas

 

New York, New York 10036

 

Attention:  Gregory W. Egli, Senior Vice President

 

Telecopier:  (212) 819-6098

                    m.      EXHIBIT C (which is referred to in SECTION 6.10(c)
of the Loan Agreement), is hereby amended to provide for new Loan allocations
for the Projects.  Such revised Loan allocations are as follows:

                    REVISED LOAN ALLOCATIONS FOR PROJECTS

 

(i)

Alamo Towers in San Antonio, Texas -- $6,104,289.23.

4




 

(ii)

2.06 acre site in the Los Angeles Corporate Center, located in Monterey Park,
California -- $3,525,000.

 

 

 

 

(iii)

6.1 acre site at 7301 Northwest Highway, Oklahoma City, Oklahoma -- $2,550,000.

          3.       Facility Fee.  Concurrently herewith Borrower is paying
Lender a non-refundable fee of $45,000.00.

          4.       Outstanding Loans.  Borrower represents and warrants to
Lender that there are no offsets, defenses or counterclaims to its obligations
under the Loan Documents and to the extent that any such offsets, defenses or
counterclaims exist without its knowledge, the same are hereby waived to the
fullest extent permitted by law.  Except as modified by this Amendment and by
amendments to the other Loan Documents being executed and delivered concurrently
herewith, the terms and provisions of the Loan Documents are hereby ratified and
confirmed in all respects and continue in full force and effect.

          5.      Modifications.  No provision of this Amendment may be waived,
amended or supplemented except by a written instrument executed by Borrower and
Lender.

          6.       Successors and Assigns. This Amendment, which sets forth the
entire understanding of the parties hereto with respect to the subject matter
hereof, inures to the benefit of, and shall be binding upon, the parties hereto
and their respective successors and assigns.

          7.      Severability. In the event that any one or more of the
provisions contained in this Amendment shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment, but
this Amendment shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

          8.       Captions. Captions used in this Amendment are for convenience
of reference only and shall not be deemed a part of this Amendment nor used in
the construction of its meaning.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5




          IN WITNESS WHEREOF, Borrower and Lender have duly executed this
Amendment, as of the date and year first above

 

CORPORATE REALTY INCOME FUND I, L.P.

 

 

 

 

By:

/s/ ROBERT F. GOSSETT, JR.

 

 

--------------------------------------------------------------------------------

 

 

Robert F. Gossett, Jr.,

 

 

General Partner

 

 

 

 

By:

1345 REALTY CORPORATION,

 

 

General Partner

 

 

 

 

By:

/s/ ROBERT F. GOSSETT, JR.

 

 

--------------------------------------------------------------------------------

 

 

Robert F. Gossett, Jr.,

 

 

President

 

 

 

 

BANK OF AMERICA, N.A., as Agent and as Lender

 

 

 

 

By:

/s/ GREGORY W. EGLI

 

 

--------------------------------------------------------------------------------

 

 

Gregory W. Egli,

 

 

Senior Vice President

6